DETAILED ACTION
Allowable Subject Matter
Claims 1-2, 4-12, 14-22 are allowed.
The following is an examiner’s statement of reasons for allowance: In the prior art, U.S. Pub. No. 2012/0011456 to Noda et al. teaches an information processing device including an imaging section configured to image an object, and an operation section that acquires a first operation and sets a timer in accordance with an operation amount and changes a display of an icon on the display section in accordance with a progress of the timer.  When the operation section has acquired a second operation or when the timer has expired, the imaging section acquires an image.  
U.S. Pub. No. 2020/0314322 to Cao also teaches an automatic image capture device that determine a reference orientation of the device and automatically captures images according to the detected orientation.  Paragraph [0135] further teaches the device may set a timer and paragraph [0137] describes functions of the timer in relation to automatic capture.
However, the prior art of record does not teach all of the limitations in the current claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY R HSU whose telephone number is (571)270-3012. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571)272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AMY R. HSU
Examiner
Art Unit 2664



/AMY R HSU/Primary Examiner, Art Unit 2697